Ector, P. J.
The defendant in this case is charged by indictment with willfully and unlawfully practicing medicine for a livelihood in the county of Gonzales, without having ever received a degree of Doctor of Medicine from any medical college whatsoever, and without having received a certificate of qualification from any board of medical examiners, and without ever having in any manner complied with the law regulating the practice of medicine in the *263state of Texas ; and the indictment further charges that he had not been engaged in the practice of medicine for five consecutive years in said county, and also alleges that he is a resident of Gonzales county.
The defendant was convicted, and his punishment assessed at a fine of §50. The case is before us on appeal. The defendant is not represented in this court. There is no statement of facts. We must presume that the state proved all the allegations in the indictment. The judgment of the lower court is sustained by the decision of our Supreme Court in the case of Goldman v. The State, 44 Texas, 104. We find nothing in the record that requires a reversal of the judgment. The judgment of the lower court is, therefore, affirmed.1
Affirmed.

 White, J., did not sit in this case.